The arguments and amendments submitted 02/18/2022 have been considered.  In light of amendments made, all prior claim objections and USC § 112(b) rejections are hereby withdrawn.  The merits of the claims, however, remain unpatentable over the prior art as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 11-13, recite “to simultaneously controllably melt the outermost layer over an area including the islands the mesh network; and to fuse each applied layer from the laminator to a previously applied layer”.  It is unclear what the term simultaneously refers to.  Are the recited melting and fusing occurring simultaneously?  Or, instead, does the term refer to melting the outermost layer over an area simultaneously including the islands and the mesh network?  For the purpose of examination, claim 1, lines 11-13, read on “to controllably melt the outermost layer over an area simultaneously including the islands and the mesh network, and to fuse each applied layer from the laminator to a previously applied layer”.  Dependent claims fall herewith.
 Claim 8, lines 6-8, recite “to controllably melt the outermost layer, after the outermost layer is applied to the previously applied layers, simultaneously over an area including the structure and outside of the structure”.  It is unclear what the term simultaneously refers to.  Are the recited melting and outermost layer application occurring simultaneously?  Or, instead, does the term refer to an area simultaneously including the structure and outside of the structure.  For the purpose of examination, claim 8, lines 6-8, read on “to controllably melt the outermost layer, after the outermost layer is applied to the previously applied layers, over an area simultaneously including the structure and outside of the structure”.  
Claim Interpretation
In claim 1, the term “a wide area fusing energy beam” is interpreted broadly and in view of para. 0066 in the specification to mean a beam that fuses multiple points in tandem.
The term “controller” in the claims is not being treated under 35 U.S.C. 112(f), since the term is known in the art to denote structure, such as a microprocessor, CPU, or computer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Natter (US Patent 5,174,843) in view of Pomerantz (US PG Pub 2019/0344381).
Regarding claim 1, Natter teaches a three-dimensional printer (Figs. 1-2 and other citations below) for fabricating a structure (abstract) comprising: 
a laminator (46) receiving sheet material and applying it in layers to previously applied layers of sheet material (as shown in Fig. 2);	
a wide area (Figs. 7-8; col. 9, lines 5-15 and lines 46-51) fusing energy beam (electron beam 18) directable to an exposed surface of an outermost layer (col. 4, lines 36-46) after the outermost layer is applied to the previously applied layers (col. 7, lines 13-26 and lines 31-36); and 
a controller (computer of col. 1, lines 61-63) coordinating operation of the laminator and fusing energy beam (col. 1, lines 61-67; col. 3, lines 7-9; Fig. 9) to controllably melt the outermost layer over an area (thermoplastic sheet 16 melts with heating per col. 5, lines 12-17)  and to fuse each applied layer from the laminator to a previously applied layer using the fusing energy beam in a repeating operation (as shown in Fig. 9) to produce an integrated solid volume of mutually fused layers forming the predefined structure (col. 2, lines 1-3).  
Regarding the recitations of a mesh sheet material having islands of material describing a layer of the predefined structure and surrounded by a mesh network, application of the outermost layer is over an area including outside the previously applied layers of sheet material, and forming the predefined structure from the islands, these features are merely definitions of the materials worked upon by the claim and thus do not limit an apparatus claim and cannot provide a basis for patentability.  See MPEP § 2115. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Additionally, the courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  In particular, these features do not require any apparatus structural elements beyond the printer components recited in claim 1, and therefore do not limit claim 1.
Natter does not explicitly teach a controller receiving a definition of the predefined structure.
However, it is very well known in the prior art for 3D printers to include a controller receiving a definition of the predefined structure be fabricated (see, for example, Pomerantz para. 0016 and claim 27).
In view of Pomerantz’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Natter’s controller to receive a definition of the predefined structure be fabricated, as taught by Pomerantz, to predictably obtain fast and convenient means of programming the controller to carry out fabrication of the predefined structure.
Regarding claim 9, Natter teaches the fusing energy beam is a steerable beam adapted to fuse successive layers of sheet material (col. 4, lines 36-46).
The recitation of mesh sheet material is merely a definition of the material worked upon by the claim and thus does not limit the claim and cannot provide a basis for patentability.  See MPEP § 2115.
Regarding claim 12, Natter teaches the laminator produces a stack of planar layers (12 in Figs. 1-2) supported on a support surface (34).
Claims 2-6, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Natter in view of Pomerantz, as applied to claim 1 above, further in view of Veronesi (US PG Pub 2014/0035423).
Regarding claim 2, Natter and Pomerantz do not teach this feature.
However, Veronesi teaches a 3D printer comprising a hole-former (Figs. 3 which includes a laser 16; paras. 0022 and 0026) receiving the sheet material and cutting holes in the sheet material to produce the mesh sheet material (as shown in Fig. 3; see also para. 0040) before the mesh sheet material is applied to previously applied layers of sheet material (paras. 0031-0032).
In view of Veronesi teachings, it would have been obvious to combine Veronesi’s hole-former with Natter’s printer as modified by Pomerantz to predictably obtain the expanded capability for forming parts with hollow region(s) such as electric machines, motors, generators, and stators (such as described in Veronesi para. 0001). 
Regarding claim 3, Veronesi and Pomerantz does not explicitly teach the controller executes a program stored in a non-transitory medium to control the hole-former to produce a mesh network around islands of the sheet material, the islands fused to form the integrated solid volume, the mesh network supporting the islands during the fusing operations.  
However, Natter’s and Pomerantz’s printers both comprise a controller (Natter’s computer of col. 3, lines 7-9 and Pomerantz’s computer of col. 1, lines 61-63) which execute a control program stored in non-transitory medium and have the capability of controlling the hole-former to produce a mesh network around islands of the sheet material, the islands fused to form the integrated solid volume, the mesh network supporting the islands during the fusing operations.    
Furthermore, regarding the recitation of controlling the hole-former to produce a mesh network around islands of the sheet material, the islands fused to form the integrated solid volume, the mesh network supporting the islands during the fusing operations, the courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  It is noted that the apparatus of Natter as modified by Veronesi could operate in the claimed manner.
Regarding claims 4-6, each of these claims merely recites materials and structures handled and formed by the apparatus and features thereof.  As noted above, the courts have held that these types of recitations do not limit an apparatus claim and cannot provide a basis for patentability.  See MPEP § 2115. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  Additionally, the courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  In particular, these features do not require any structural elements beyond those structures previously recited in claims 1-3, and therefore these features do not further limit claim 3.
Regarding claims 10-11, Natter does not teach these features.
However, Veronesi teaches a 3D printer that produces a laminated stack (eg. 336 in Fig. 3) comprising a printer (26 in Fig. 1, also shown in Fig. 2A; see paras. 0023-0026) adapted to receive a sheet material (para. 0021 and as shown in Fig. 1) and selectively print fusible material onto the sheet material (para. 0023) to produce islands fusible by the fusing energy beam to form the integrated solid volume (paras. 0024-0025) with the sheet supporting the islands during the fusing operations (as shown in Figs. 1 and 3).  
Veronesi teaches that this printer provides the capability for forming 3D articles having various materials and structures, such as conductor and insulator structures (paras. 0023, 0025).  For example, Veronesi teaches the printer is adapted to print a metal powder (para. 0023) fusible to the sheet material by the fusing energy beam (paras. 0024-0025), as recited in instant claim 11.
In view of Veronesi’s teachings, it would have been obvious to one of ordinary skill in the art to combine Veronesi’s printer adapted in the manners listed above with Natter’s apparatus to predictably obtain expanded capability for printing various materials and structures on the sheet material to form composite 3D articles.
Regarding the recitations in claims 10-11 of a mesh sheet material, islands, and a remaining mesh supporting the islands during the fusing operations, these materials handled recitations do not limit the claim for the reasons listed in Section 18 above and cannot provide a basis for patentability.  See MPEP § 2115. 
Regarding claim 13, Natter does not explicitly teach this feature.
However, Veronesi teaches a laminator that produces a roll of curved layers wrapped around a roller (eg. 34 in Fig. 1 or 334 in Fig. 3), where such a take-up roller is a conventional means of handling long sections of sheet material.
Thus, in view of Veronesi’s teachings, it would have been obvious to one of ordinary skill to modify Natter’s laminator to produces a roll of curved layers wrapped around a roller to predictably obtain convenient means for removing the rolled up sheet material from the apparatus and facilitate subsequent handling and transport of the sheet material.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Natter in view of Pomerantz, as applied to claim 1 above, further in view of Liu (US Patent 6,780,368).
Regarding claim 7, Natter teaches the fusing energy beam is an area beam (Figs. 7-8; col. 9, lines 5-15 and lines 46-51) simultaneously directing fusing energy to the exposed surface of the outermost layer over an area (as shown in Figs. 7-8).
Natter and Pomerantz do not explicitly teach that the exposed surface area is an area of least one square centimeter.
However, Liu teaches that for 3D printing, use of an area-by-area build process rather than the conventional spot-by-spot beam build irradiation provides significant time-savings for 3D printing (col. 8, lines 34-47).  
Therefore, in view of the teachings of Natter and Liu, it is apparent that the exposed surface area is a result-effective variable that directly effects the time required for irradiation of the entire outermost layer.  Thus, the limitation of claim 7 is merely optimization of a result-effective variable and would have been obvious to one of ordinary skill in the art.  “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art,” and the presence of such a known result-effective variable would be one … motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), and also MPEP § 2144.05.II.  In view of Liu’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art to utilize an area beam simultaneously directing fusing energy to the exposed surface of the outermost layer over an area of at least one square centimeter to predictably reduce the time required for fusing the entire outermost layer. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Natter in view of Pomerantz, as applied to claim 1 above, further in view of Mironets (US PG Pub 2015/0321417).
Regarding claim 14, Natter and Pomerantz do not teach this feature.
However, Mironets teaches a lamination-based 3D printer comprising a tack welder 24 in Fig. 1B and para. 0017) tacking each applied layer from the laminator to a previously applied layer of sheet material prior to a fusing of each applied layer from the laminator to a previously applied layer of sheet material using the fusing energy beam (para. 0004).
Mironets teaches that the use of a tack welder in this manner reduces vacancies and disclocations between adjacent sheets of the stack (para. 0004).
In view of Mironets’ teachings it would have been obvious to one of ordinary skill in the art to add Mironet’s tack welder to Natter’s apparatus to predictably obtain the benefits taught by Mironets and cited above.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Natter in view of Pomerantz, as applied to claim 1 above, further in view of Medina (US PG Pub 2014/0336680).
Regarding claim 20, Natter and Pomerantz do not explicitly teach this feature.
However, the apparatus of Natter as modified by Pomerantz is capable of handling the recited mesh sheet material.
Furthermore, Medina teaches a 3D printer (Fig. 1A and para. 0064) including a mesh sheet material having islands of material describing a layer of the predefined structure and surrounded by a mesh network (para. 0059 and “solid stems with a surrounding mesh structure” per para. 0062).
	Medina teaches that this mesh sheet material with islands of stems can be tailored to provide various stress-strain and stiffness properties for implant applications (para. 0062).
In view of Medina’s teachings, it would have been obvious to one of ordinary skill in the art to include Medina’s mesh sheet material with islands of stems in the apparatus of Natter as modified by Pomerantz to predictably obtain the capability to control stress-strain and stiffness properties as taught by Medina and to print parts for implant applications.
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 8 and in accordance with the indication of allowable subject matter in Sections 36 and 37 of the previous Office action, mailed 12/09/2021, the prior art of record does not teach, suggest, or render obvious a three-dimensional printer for fabricating a structure comprising: 
a wide area fusing energy beam directable to an exposed surface of an outermost layer to controllably melt the outermost layer, after the outermost layer is applied to the previously applied layers, over an area simultaneously including the structure and outside of the structure; Serial No. 16/417,177 Response to Office Action dated December 9, 2021 Page 4 of 12 
wherein the fusing energy beam is an area beam simultaneously directing fusing energy to the exposed surface of the outermost layer over an area of at least one square centimeter; and
wherein the fusing energy beam is at least one electron beam directed to the exposed surface of the outermost layer, and 
the printer further includes a grounding electrode for grounding the outermost layer with respect to the at least one electron beam,
in combination with the other limitations in the claim.  
Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered and are addressed below. 
Regarding claim 1, Applicant presents an argument that Natter does not teach a controller receiving a definition of the predefined structure. This argument is persuasive and therefore the previous 102 rejection of claim 1 has been withdrawn.  However, in response to the present amendment of claim 1, a new ground(s) of rejection is made over Natter in view of Pomerantz.
Regarding claim 1, Applicant presents an argument contending that Natter does not teach a wide area fusing energy beam directable to an exposed surface of an outermost layer, after the outermost layer is applied to the previously applied layers, and operated to controllably melt the outermost layer and fuse the layers together.  Applicant also argues that Natter’s wide area energy beam does not have capability to melt the outermost layer over an area simultaneously including the islands and the mesh network.
	However, this line of argument is not persuasive for the following reasons.  First, this argument ignores Natter’s teachings regarding melting and fusing, as cited in the rejection of claim 1 above.  Secondly, regarding the recitation of a wide area fusing beam and capability to melt the outermost layer over an area simultaneously including the islands and the mesh network, claim 1 does not recite a combined area or size for the islands of material and the mesh network nor the corresponding beam area required for melting the outermost layer over an area simultaneously including the islands and the mesh network.  Furthermore, no special definition is provided in the disclosure for the term “wide area fusing energy beam”.  In the absence of such information in the claim or a special definition, claim 1 does not exclude combined areas for the islands of material and the mesh network that are smaller than the d, D1, or D2 diameters of Natter’s wide area fusing energy beam (see Natter Figs. 7-8) and therefore would be melted by Natter’s energy beam over an area simultaneously including islands of material and the mesh network.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.R.S/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745